Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 01/14/2021 and has been entered. Claims 1, 2, 8, 9, 15 and 16 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Claim Rejections - 35 USC § 103
Claim 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,483,375 (“Dhara et al.”) in view of U.S. Publication No. 2018/0176713 (“Linsky et al.”) in view of U.S. Publication No. 2020/0028884 (“Childers et al.”) and further in view of U.S. Patent No. 9,602,558 (“Bhan et al.”).

Regarding claim 8, Dhara et al. discloses a system for intelligent teleconference operations in an Internet of Things (IoT) computing environment (see fig. 3, user devices 302a and 302b col. 6, lines 26-35), comprising: 

	cognitively initiate a communication connection for a conference call session with one or more users according to one or more parameters associated with a user profile, a schedule of the one or more users, activities of daily living ("ADLs"), one or more contextual factors, or a combination thereof (col. 4, line 61-col. 5, line 14, the system can mine the data sources and organize a view of what a user needs for a conference call and activate the resources with one click or automatically. the system can use fuzzy logic, machine learning, and/or regular expression matching to extract conference call information, to extract from an invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality).
	Dhara does not further specify automatically setting a user equipment of the one or more users to a silent mode upon initiating the communication connection to the conference call session, wherein the silent mode of the user equipment is automatically exited upon detecting the one or more users begin discussing information for which the conference call has been initiated, once the communication connection to the conference call has been established.
	However, “mute on entry” is well-known feature applied to conference call settings. For example Linsky et al. discloses a conference call is one use case in which systems and methods for muting of a remote Bluetooth device may be beneficial ([0034]). Linsky discloses a mute remote microphone message may be generated in situations other than being triggered by a user. For example, a peer Bluetooth device 102a may generate a mute remote microphone message 108b automatically. This may be done by a conference system (e.g., conference system software may automatically mute people on their entry), or it could be done by a conference host (via a central server) ([0059]). Additionally, the peer Bluetooth device 102a may automatically enable mute. For example, a conference 
	Thus it would have been obvious to a person of ordinary skill in the art to enable a silent mode option as disclosed by Linsky et al. because it is beneficial to mute the sound sent from participants. For example, in a conference call scenario, many users may connect to the conference call, but only a few of the users may speak at any given moment. The non-speaking users may want to hear the audio of the conference call and may want to mute the microphones on their end to prevent any irrelevant sounds from the conference call (Linsky, [0048]).
	Linsky et al. discloses para. [0071] at some point a user may choose to disable mute and re-enable audio functionality but does not specify the silent mode of the user equipment is automatically exited upon detecting the one or more users begin discussing information for which the conference call has been initiated, once the communication connection to the conference call has been established.
	In a similar field of endeavor, Childers et al. discloses system for selective muting in teleconferencing based on a trigger event. Childers et al. discloses in Fig. 6 and para. [0063] at block 606, the mute /unmute engine 516 detects a trigger event associated with one of the participants. Examples of trigger events include a participant's name being spoken by another participant, a project with which a participant is associated is mentioned by another participant, etc. According to one or more embodiments described herein, the mute /unmute engine 516 can receive image data from cameras associated with the various participant devices 404. A participant may be seen to be talking but circumstances indicate that the participant device should not be unmuted because the talking is not relevant to the teleconference. For example, if the participant 406b is having a side conversation with another person, the mute /unmute engine 516 may determine that the participant is having a side conversation and a trigger event is not detected. 

The above combination discloses cognitively initiating a communication but does not disclose cognitively terminating a communication connection comprising: detecting an occurrence of one or more of a plurality of contextual factors associated with terminating the communication connection, wherein at least one of the plurality of contextual factors includes determining, from informational details of the conference call session, that a scheduled duration of the conference call session has elapsed; and responsive to determining the scheduled duration of the conference call session has elapsed, automatically terminating the communication connection upon identifying that a relevance of discussion of the one or more users subsequent to the scheduled duration, with respect to the information for which the conference call had been initiated, does not meet a predetermined relevance threshold.
In a similar field of endeavor, Bhan et al. discloses a method of supporting participation of a first endpoint in a first session and identifying a time to terminate the first session such that the first endpoint may participate in a second session. Bhan discloses detecting an occurrence of one or more of a plurality of contextual factors associated with terminating the communication connection (col. 2, lines 35-37, identifying a first condition when it is determined that the first endpoint is still participating in the first session at approximately the first time, and determining when the first condition is met), wherein at least one of the plurality of contextual factors includes determining, from informational details of the conference call session, that a scheduled duration of the conference call session has elapsed (Fig. 10, col. 11, line 61-col. 12, lines 14, the first meeting is determined to exceed its scheduled time allotment in step 1017. When the first meeting exceeds its scheduled time allotment, the first meeting is still ongoing responsive to determining the scheduled duration of the conference call session has elapsed and identifying conditions have been met, automatically terminating the communication connection (col. 3, lines 20-27, a server, e.g., a conference server, may be arranged to automatically switch a party from participating in a first meeting to participating in a second meeting when a particular condition or event occurs; such a switch may either be automatic or manual upon a "switching condition" or a "triggering condition" being met or exceeded). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara in view of Linsky et al. and Childers et al. as disclosed by Bhan et al. because by allowing a participant to intelligently determine when to cease participating in an earlier meeting that has run over its allotted time to join a later meeting, the participant may efficiently use his or her time (Bhan, col. 2, lines 56-59).
	Bhan et al. does not specify a triggering condition including identifying that a relevance of discussion of the one or more users subsequent to the scheduled duration, with respect to the information for which the conference call had been initiated, does not meet a predetermined relevance threshold. However as discussed above in Childers, a teleconferencing engine hosting a teleconference may monitor the teleconference for a plurality of events as disclosed in Fig. 6. Childers discloses the teleconferencing engine detecting speech of participant as a triggering event. For example, if a relevant condition such as participant’s name or name of a projected is mentioned, the teleconferencing engine detects it as a trigger event and unmutes the participant. Likewise, when an event is determined not to be relevant a trigger event of muting is performed ([0062-0063]). While Childers applies action of muting/unmuting in response to detecting a triggering event, a person of ordinary skill in the art would have been motivated to implement detection of topic relevance as a triggering condition in Bhan et al. in order to arrive at the claimed invention. When the relevance of a discussion with respect to the first call 

Regarding claim 1, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses methods of operation for the system disclosed in claim 8 above for automatic entry to a conference call (Dhara, col. 1, lines 56-62). Therefore the claim is rejected for the same reasons as applied to claim 8.

Regarding claim 15, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses a computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein operating the system disclosed in claim 8 above (col. 1, lines 56-62). Therefore the claim is rejected for the same reasons as applied to claim 8. 

Regarding claims 2, 9 and 16, Bhan discloses a plurality of contextual factors associated with terminating the communication connection. Illustrated in Fig. 10, the server monitors the media stream of the first meeting and the second meeting for a specified condition for terminating participation in a first meeting and transition to a second meeting (Fig. 10, task 1021 and task 1025).  
	Childers discloses the teleconferencing engine detecting speech of participant as a triggering event. For example, if a relevant condition such as participant’s name or name of a projected is mentioned, the teleconferencing engine detects it as a trigger event and unmutes the participant ([0062-0063]). 
	Thus it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to use identification of one or more keywords as a contextual factor associated with terminating the communication connection because detecting a particular keyword in a second meeting may identify a circumstance under which participant "X" wishes to begin participating. 

Regarding claims 3, 10 and 17, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses monitoring the schedule of the one or more users, the ADLs, and the one or more contextual factors using a machine learning operation, one or more IoT computing devices, or a combination thereof (Dhara, col. 5, lines 11-14, the system can extract this information via fuzzy logic, machine learning, and/or a regular expression.)

Regarding claims 4 and 11, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses automatically retrieving a dial-in number, a password associated with the dial-in number from the schedule of the one or more users for initiating the communication connection (Dhara, fig. 4, task 404 extract from the invitation conference call address information and conference call authentication information). 

Regarding claims 5 and 12, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses determining the one or more users have joined or disconnected from the conference call session (Dhara, fig. 5, task 508 joining the user to the connection after establishing a connection at 506).  

Regarding claim 18, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. discloses the computer program product of claim 15, further including an executable portion that: automatically retrieves a dial-in number, a password associated with the dial-in number from the schedule of the one or more users for initiating the communication connection (Dhara, fig. 4, task 404 extract from the .
 
Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,483,375 (“Dhara et al.”) in view of U.S. Publication No. 2018/0176713 (“Linsky et al.”) in view of U.S. Publication No. 2020/0028884 (“Childers et al.”) in view of U.S. Patent No. 9,602,558 (“Bhan et al.”) and further in view of U.S. Publication No. 2016/0283909 (“Adiga”).

Regarding claims 6, 13 and 19, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. does not specify determining a priority level of one or more events related to the user profile, the schedule of the one or more users, the ADLs, the one or more contextual factors, or a combination thereof for cognitively initiating the communication connection for the conference call session; and comparing a priority level of the one or more events with a priority level of the conference call session.
	However, in a similar field of endeavor, Adiga discloses a conference system. The main server receives the calendar information real-time. The participant may accept or decline the invitation of the conflicting meeting as the current meeting is on. When the participant accepts the conflicting meeting invitation, then the leaving time of the participant is no longer the scheduled ending time of the current meeting, and will be changed to the early leaving time. The early leaving time is determined by the starting time of the conflicting event. The upcoming event is considered to be a conflicting meeting when the participant accepts a meeting invitation. If the participant does not accept the meeting invitation, it may not be considered as a conflicting meeting, and the host will not be notified of the early leaving time. When the upcoming event invitation is accepted by the participant, the calendar information will be fetched from the participant's outlook and forwarded to the host computer. The 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to modify Dhara et al. because as the online meeting technology is developed, a need to identify which participants have an upcoming conflicting event is increased to prioritize on the order of presentation to acquire important information is increased (Adiga, [0005]).

Regarding claims 7, 14 and 20, Dhara et al. in view of Linsky et al., Childers et al. and Bhan et al. does not specify initiating the communication connection for the conference call session upon determining a priority level of one or more events is less than a priority level of the conference call session; or delaying the initiating of the communication connection for the conference call session upon determining the priority level of one or more events is greater than the priority level of the conference call session.
	However, in a similar field of endeavor, Adiga discloses a conference system. The main server receives the calendar information real-time. The participant may accept or decline the invitation of the conflicting meeting as the current meeting is on. When the participant accepts the conflicting meeting invitation, then the leaving time of the participant is no longer the scheduled ending time of the current meeting, and will be changed to the early leaving time. The early leaving time is determined by the starting time of the conflicting event. The upcoming event is considered to be a conflicting meeting when the participant accepts a meeting invitation. If the participant does not accept the meeting invitation, it may not be considered as a conflicting meeting, and the host will not be notified of the early leaving time. When the upcoming event invitation is accepted by the participant, the calendar information will be fetched from the participant's outlook and forwarded to the host computer. The calendar information will be forwarded continuously and in real-time until the end of the current meeting ([0034]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652